Citation Nr: 1733602	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-33 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for intestinal polyps with blood.

5.  Entitlement to service connection for lung cancer.

6.  Entitlement to service connection for silicosis.

7.  Entitlement to an initial rating in excess of 10 percent for chronic headaches.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from June 1956 to December 1956, and served on active duty from November 1960 to April 1964.  He died in February 2011.  His surviving spouse, E.S., was accepted as a substitute claimant; however, she died in July 2016.  The appellant, the daughter of the Veteran and E.S., was accepted as a substitute claimant for purposes of processing the claims to completion pursuant to 38 U.S.C.A. § 5121A (West 2014).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and July 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Cleveland, Ohio, and Oakland, California. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case must take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In July 2017, the appellant informed the Board that her mother had died and she requested to pursue the appeal as the beneficiary of her mother's estate.  In August 2017, the RO determined that she was eligible for substitution for reimbursement of the expenses of last sickness and burial on behalf of the estate of the Veteran.  To date, there is no evidence that she paid any of the last sickness or burial expenses.  She was given 30 days to provide any additional evidence relevant to the appeal.  Although this 30-day time period has not expired, the Board finds that to avoid any prejudice to the appellant, a remand for AOJ consideration of the matter, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In addition, the Board notes that the Veteran filed a Notice of Disagreement (NOD) with a July 2010 rating decision that granted service connection for headaches and assigned an initial 10 percent rating.  Because the NOD with the initial rating assigned for headaches remains unprocessed, a remand is necessary for issuance of a State of the Case (SOC).  See Manlincon v. West, 12 Vet. App 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should issue a SOC addressing entitlement to an increased initial rating for headaches.  The SOC should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations.

Thereafter, the appellant should be given an opportunity to perfect an appeal by submitting a timely Substantive Appeal in response thereto.  The AOJ should advise the appellant that the claims file will not be returned to the Board for appellate consideration of this particular issue following the issuance of the SOC unless she perfects the appeal.

2.  After any necessary development, the AOJ should readjudicate the claim for benefits based on the reimbursement of expenses of last sickness and burial.  If any benefit sought is not granted, the appellant should be furnished a Supplemental SOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




